UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2573



DOYLE JOHNSON,

                                              Plaintiff - Appellant,

          versus


ENTERPRISE LEASING COMPANY, d/b/a Enterprise
Rent-A-Car; AMY SNYDER,

                                           Defendants - Appellees,

          and


ENTERPRISE RENT-A-CAR,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-367-A)


Submitted:   June 22, 1999                    Decided: July 13, 1999


Before ERVIN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
David A. Branch, LAW OFFICES OF DAVID A. BRANCH, Washington, D.C.,
for Appellant. Eugene Scalia, GIBSON, DUNN & CRUTCHER, L.L.P.,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(C).




PER CURIAM:

     Doyle Johnson appeals the district court’s grant of summary

judgment for the Appellees in this Title VII action, 42 U.S.C.A.

§ 2000e - 2000e-17 (West 1994 & Supp. 1999).   We have reviewed the

record and the district court’s opinion and find no reversible

error. We note that Johnson’s claims of negligent supervision and

negligent retention are not cognizable under Virginia law.      See

Chesapeake & Potomac Tel. Co. v. Dowdy, 365 S.E.2d 751, 754 (Va.

1988).   Accordingly, we affirm substantially on the reasoning of

the district court.   See Johnson v. Enterprise Leasing, No. CA-98-

367-A (E.D. Va. Sept. 24, 1998).   We grant the Appellees’ motion to

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                   2